101 F.3d 683
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Leroy MOORE, Plaintiff-Appellant,v.CITY OF ALBANY, Defendant-Appellee.
No. 95-2794.
United States Court of Appeals, Second Circuit.
May 1, 1996.

Leroy Moore, pro se, Napanoch, N.Y., for appellant.
Vincent J. McArdle, Jr., Corporation Counsel, Albany, N.Y., for appellee.
N.D.N.Y.
AFFIRMED.
Before NEWMAN, Chief Judge., and CABRANES, Circuit Judge, and CARTER,* District JUdge.

SUMMARY ORDER

1
This cause came on to be heard on the transcript of record from the United States District Court for the Northern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
Leroy Moore appeals pro se from the November 22, 1995, judgment of the District Court, dismissing his complaint against the City of Albany (N.Y.) alleging inadequate training of assistant district attorneys.


4
The Magistrate Judge and the District Judge correctly ruled that district attorneys, outside of New York City, are employees of a county, not a municipality.   Walker v. City of New York, 974 F.2d 293 (2d Cir.1992), cert. denied, 507 U.S. 961 (1993), concerns the special structural arrangements relevant to the counties within New York City.



*
 Of the United States District Court for the Southern District of New York, sitting by designation